Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akinmade-Yusuff et al. (US 20110039413 A1; hereinafter “Yusuff”).

In re Claim 1, Yusuff discloses a method for via formation (figs. 1-9), comprising: 
providing a stacked structure on a substrate 8 (¶ 0064) for a microelectronic workpiece, the stacked structure comprising an organic layer 40 (¶ 0025) formed over a low-dielectric-constant (low- K) layer 20 (¶ 0023);  
forming a via T2 (¶ 0038) through the organic layer 40 to the low-K layer 20 (figs. 4-6); 
performing a first ash process to remove a first portion 41 of the organic layer and to leave a second portion 40’ (¶ 0047) of the organic layer (bump portion 41 is consumed as shown in fig. 6; ¶ 0051. No specific ash process has been claimed in this claim to distinguish over prior art); 
further opening the via T2 through the low-K layer 20 to an underlying layer 10 (figs. 6-8; ¶ 0053-0063); and 
performing an additional ash process to remove the organic layer 40’ (¶ 0063; “Subsequently, the patterned organic planarizing layer 40' and the patterned dielectric hard mask layer 30' are removed selective to the material layer 20 and the dielectric cap layer 10”. No specific ash process has been claimed in this claim to distinguish over prior art).

In re Claim 2, Yusuff discloses the method of claim 1 (figs. 1-9), wherein the organic layer 40 comprises an organic planarization layer (OPL) (¶ 0025).

In re Claim 3, Yusuff discloses the method of claim 1 (figs. 1-9), wherein a target critical dimension (CD) for the via T2 is achieved (No specific target critical dimension (CD) for the via has been claimed in this claim to distinguish over prior art).

In re Claim 4, Yusuff discloses the method of claim 1 (figs. 1-9), wherein an effective target dielectric constant is achieved for the low-K layer 20 (No specific effective target dielectric constant has been claimed in this claim to distinguish over prior art).

In re Claim 5, Yusuff discloses the method of claim 1 (figs. 1-9), wherein the stacked structure comprises a hard mask layer 30 (¶ 0022) formed between the organic layer 40 and the low-K layer 20.

In re Claim 6, Yusuff discloses the method of claim 5 (figs. 1-9), wherein the further opening comprises extending the via T2 through the hard mask layer 30 and the low-K layer 20 (figs. 6-8).

In re Claim 7, Yusuff discloses the method of claim 1 (figs. 1-9), wherein the forming comprises one or more etch process steps (figs. 4-6; ¶ 0037-0052) and the further opening comprises one or more etch process steps (figs. 6-8; ¶ 0050-0063). 

In re Claim 8, Yusuff discloses the method of claim 7 (figs. 1-9), wherein the one or more etch process are plasma etch process steps (“polymers generated by the plasma of the etch process add to the film formation”; ¶ 0007. Thus, it is understood that the one or more etch process are plasma etch process steps).

In re Claim 9, Yusuff discloses the method of claim 1 (figs. 1-9), wherein the underlying layer comprises a dielectric layer including one or more metal regions.

In re Claim 10, Yusuff discloses the method of claim 1 (figs. 1-9), wherein the stacked structure comprises a photoresist layer 60 and one or more additional layers (50, 70) formed over the organic layer 40 (fig. 1; ¶ 0025).

In re Claim 11, Yusuff discloses the method of claim 8 (figs. 1-9), wherein the photoresist layer 60 is patterned with a via pattern (fig. 2; ¶ 0030).

In re Claim 12, Yusuff discloses the method of claim 1 (figs. 1-9), wherein the forming etches the via T2 into a top portion of the low-K layer 20 (figs. 4-6; ¶ 0037-0052).

In re Claim 13, Yusuff discloses the method of claim 12 (figs. 1-9), wherein the first ash process causes damage to the top portion of the low-K layer 30 (in an alternative interpretation, the dielectric hard mask layer 30 has been interpreted the low-K layer; ¶ 0024) along sidewalls for the via T2 to form a damaged top portion 32 of the low-K layer 30 (fig. 6; ¶ 0007, 0050, 0051, also see abstract).

In re Claim 14, Yusuff discloses the method of claim 13 (figs. 1-9), further comprising performing an etch process (e.g., The fourth anisotropic etch), after the additional ash process (see NOTE below), that removes the damaged top portions of the low-K layer 32 (figs. 6-7; ¶ 0053-0056).

NOTE, the first ash process can be interpreted as the patterning process of the organic layer 40 by the second anisotropic etch process (figs. 4-5; ¶ 0037) and the additional ash process can be interpreted as the removal of the OPL portion 42 by the third anisotropic etch process (fig. 6; ¶ 0051).

In re Claim 17, Yusuff discloses the method of claim 1 (figs. 1-9), wherein the further opening comprises a plurality of etch processes (e.g., The fourth anisotropic etch, the fourth anisotropic etch is followed by another etch, which may be an anisotropic etch, to form trenches that extend through the dielectric cap layer 10 and another etch process to remove the patterned organic planarizing layer 40'), each etch process removing a portion of the organic layer 40’ (figs. 6-8; ¶ 0053-0063. Fig. 7 shows the height of the OPL 40’ is reduced after the fourth anisotropic etch process and the etch process that removes the patterned organic planarizing layer 40' after the via is being formed exposing layer 8).

In re Claim 18, Yusuff discloses the method of claim 1 (figs. 1-9), further comprising controlling one or more process variables for the forming, performing, further opening, and performing steps to achieve one or more target process parameters (The etch chemistry is controlled for the forming, performing, further opening, and performing steps to achieve a target critical dimension (CD) for the via, e.g., depth and damage reduction in the low-K layer along via sidewalls; see abstract, ¶ 0007).

In re Claim 19, Yusuff discloses the method of claim 18 (figs. 1-9), wherein the target process parameters comprise at least one of damage reduction in the low-K layer along via sidewalls (see abstract, ¶ 0007), a damage level for the low-K layer, and a dielectric constant for the low-K layer.

In re Claim 20, Yusuff discloses the method of claim 18 (figs. 1-9), wherein the target process parameters comprise a target critical dimension (CD) for the via (see abstract).



Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art of record, Yusuff or Huang et al. (US 20170092580 A1; hereinafter “Huang”; figs. 4A-4K), alone or in combination, does not expressly disclose the method further comprising wherein the additional ash process causes damage to the low-K layer along sidewalls for the via to form damaged sidewall regions, and wherein the etch process leaves at least a portion of the damaged sidewall regions as recited in claim 15 including all limitations cited in the preceding claims 1, 12-14.
Dependent claim 16 is indicated allowable based on their dependency on claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893